Citation Nr: 1123974	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-25 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, claimed as secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from October 1957 to March 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  Service connection for postoperative lateral meniscectomy, left knee, claimed as secondary to the Veteran's right knee disability, was denied in a July 2003 rating decision, in which the RO determined that the Veteran's claim was reopened, but the evidence continued to show that the Veteran's left knee disorder was not related to the right knee disability.

2.  The Veteran did not appeal the July 2003 RO rating decision.

3.  Evidence added to the record since the July 2003 RO rating decision consists of medical records showing continued treatment for the Veteran's left knee and assertions by the Veteran that it is secondary to her right knee disability.  This evidence is cumulative of evidence associated prior to July 2003 and does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The July 2003 RO decision, which denied the Veteran's service connection claim for a left knee disorder, including as secondary to the service-connected right knee disability, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2010).

2.  Evidence received since the July 2003 RO decision in support of the claim of service connection for a left knee disorder, including as secondary to service-connected disability, is not new and material; accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  Specific to requests to reopen, a veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, VCAA duty to notify was satisfied through a letter dated in October 2009, which was issued prior to the initial adjudication of the claim in February 2010.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  The RO has obtained service, private, and VA treatment records.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the appellant's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection may be presumed for arthritis, which develops to a compensable degree, within a year after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The evidence of record prior to the July 2003 RO rating decision includes the Veteran's service treatment records, which are negative for any symptoms, complaints, or treatment associated with the Veteran's left knee.  Examination of her left knee was normal upon separation in March 1959.

On her November 1967 claim, the Veteran indicated that she was claiming entitlement to service connection for a left knee disability.  She indicated that she had injured the knee in June of that year and had undergone surgery in October.  She believed that the injury was a direct result of her favoring her right leg, which put extra strain on her left knee.  Private treatment records from October 1967 contained no suggestion that the injury was related to the Veteran's right knee.

In a January 1968 rating decision, the RO denied the Veteran's claim because the evidence showed that she injured her left knee while playing softball, and it had no relation to her right knee.

VA and private treatment and examination records dated from March 2001 to August 2002 show that the Veteran complained of pain in her left knee and was diagnosed as having moderately severe generalized degenerative change of both knees.

In July 2003, the Veteran underwent VA examination.  Her claims file was reviewed.  X-rays of the left knee showed degenerative joint disease.  Following examination, the diagnosis was degenerative joint disease of the left knee.  The examiner stated that the Veteran had injuries to the left knee, and it was impossible to determine the degree of involvement of the left knee secondary to her gait disturbance, due to her injuries and left knee surgeries.

In denying the Veteran's claim in July 2003, the RO indicated that the Veteran's claim was reopened.  However, the RO concluded that the evidence continued to show that the disorder was not related to her already service-connected right knee disability.  The evidence continued to show that the Veteran's left knee disorder was incurred after service and was not the result of her right knee disability.  The Veteran was notified of this decision in August 2003 and did not initiate an appeal.

Evidence added to the claims file since the July 2003 rating decision includes VA and private records showing treatment for the Veteran's left knee, including surgery to undergo a total left knee arthroplasty in September 2009.  Also added to the records were additional statements from the Veteran, in which she asserts that her right knee contributed to her left knee disability.

Based on a review of the record, the Board finds that new and material evidence has not been received to reopen the Veteran's claim.  Specifically, the newly submitted evidence is redundant of previous evidence that shows that the Veteran continued to receive treatment for her left knee and that she asserted that it was secondary to a service-connected disability.  These medical records and written statements are cumulative of evidence already associated with the claims file and considered at the time of the July 2003 RO rating decision; hence, the evidence is not "new and material" as contemplated by the controlling regulations.  38 C.F.R. § 3.156(a).  

VA has not received any evidence that is not redundant of evidence already on file prior to July 2003.  As such, the claim for entitlement service connection for a left knee disability is not reopened.


ORDER


As new and material evidence has not been received, the previously denied claim of service connection for a left knee disability, including as secondary to the service-connected right knee disability, is not reopened.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


